PER CURIAM:
On February 17, 1994, the parties to this interlocutory appeal stipulated to its dismissal. Included on the stipulation was one signature line for a single justice and the filing was captioned as both a stipulation and order.
No appeal, interlocutory or not, may be dismissed by a single justice of this Court. See Com. R. App. P. 27(d). Once a case has been docketed with this Court,1 an appeal may be dismissed upon stipulation by the clerk of court only where the parties have specified the terms as to payment of costs. Com. R. App. P. 42(b). Otherwise, the appellant must move this Court for the dismissal. Id.; Com. R. App. P. 27(a).
In this matter no motion accompanied the stipulation; therefore, it is not properly before this Court. However, because this interlocutory appeal stems from a pending criminal action, we will dismiss the case pursuant to Com. R. App. P. 2.2 Therefore, it is hereby ORDERED that this appeal is DISMISSED.

 The clerk of this Court dockets a case “[u]pon receipt of the copy of the notice of appeal.” Com. R. App. P. 12(a).


 In the interest of justice, or to expedite a decision, or for other good cause shown, this Court may, except as otherwise provided in Rule 26(b), suspend the requirements or provisions of any of these [appellate] rules in a particular case, on application of a party or on its own motion, and may order proceedings in accordance with its direction.
Com. R. App. P. 2.